     Case 2:20-cv-00506-CJB-KWR Document 25 Filed 10/21/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA



 HENRIETTA AUSTIN                                      CIVIL ACTION


 VERSUS                                                NO: 20-506


 CHC DEVELOPMENT II, LLC                               SECTION: “J”(4)

                               ORDER & REASONS

      Before the Court is a Motion to Dismiss for Failure to State a Claim (Rec. Doc.

19) filed by Defendant, CHC Development II, LLC (“Defendant”), an opposition

thereto (Rec. Doc. 20) filed by Plaintiff, Henrietta Austin (“Plaintiff”), and a reply

filed by Defendant (Rec. Doc. 24). Having considered the motion and legal

memoranda, the record, and the applicable law, the Court finds that Plaintiff’s claims

should be dismissed for reasons not addressed in Defendant’s motion.

                      FACTS AND PROCEDURAL BACKGROUND

      On February 14, 2019, Plaintiff entered a Subway owned by Defendant.

Plaintiff offered a religious message printed on a card to a Subway employee named

Christopher Smith (“Mr. Smith”), who declined Plaintiff’s offer. Another employee

then accepted the religious card. After paying for her sandwich, Plaintiff sat down

next to a window. The sun shining through the window began to irritate Plaintiff’s

eyes, so Plaintiff rubbed her eyes. Mr. Smith then approached Plaintiff from behind,

tapped her shoulder, and asked if she was sleeping. After Plaintiff denied that she

was sleeping, Mr. Smith asked her to leave. Plaintiff refused to leave, which led to a

confrontation between Mr. Smith and Plaintiff, and Mr. Smith eventually called the

                                          1
      Case 2:20-cv-00506-CJB-KWR Document 25 Filed 10/21/20 Page 2 of 3




police, complaining that Plaintiff was sleeping inside the Subway and “preaching” to

Mr. Smith. When the police arrived, Plaintiff was handcuffed and brought to a police

vehicle, where she stayed until an ambulance arrived.

      On February 22, 2020, Plaintiff filed the instant suit but named the wrong

defendant. Plaintiff subsequently amended her complaint to add CHC Development

II, LLC as the defendant. Plaintiff claims that Defendant engaged in conduct that

discriminated against her on the basis of religion in violation of Title II of the Federal

Civil Rights Act and the Louisiana Human Rights Act. In response to Plaintiff’s

amended complaint, Defendant filed the instant motion to dismiss for failure to state

a claim under Federal Rule of Civil Procedure 12(b)(6).

                                      D ISCUSSION

      When state law prohibits discriminatory conduct in public accommodations

and provides a state or local authority to challenge the alleged discriminatory

conduct, “no civil action may be brought [under Title II of the Civil Rights Act] ...

before the expiration of thirty days after written notice of such alleged act or practice

has been given to the appropriate State or local authority by registered mail or in

person....” Bell v. Daiquiris & Creams No. 8, Inc., No. CIV.A. 06-3197, 2008 WL

2355846, at *3 (E.D. La. June 6, 2008) (quoting 42 U.S.C. § 2000a–3(c)). The

requirement to report the discriminatory conduct to a state or local authority before

filing a claim under Title II of the Civil Rights Act is mandatory, not permissive. Id.

      The Louisiana Human Rights Act prohibits discrimination on the basis of

religion in public accommodations. La. R.S. 51:2447. When an individual seeks to file



                                            2
     Case 2:20-cv-00506-CJB-KWR Document 25 Filed 10/21/20 Page 3 of 3




a complaint of discrimination, they must first provide written notice to the Louisiana

Commission on Human Rights. La. R.S. 51:225; Bell, 2008 WL 2355846, at *3.

Plaintiff has not alleged that any such notice was filed with the Louisiana

Commission on Human Rights. Therefore, Plaintiff’s claims are premature and must

be dismissed without prejudice.

      “The district court has discretion to dismiss pendent state law claims, and may

decline to exercise supplemental jurisdiction over such claims where it has dismissed

claims over which it had original jurisdiction.” St. Germain v. Howard, 556 F.3d 261,

263–64 (5th Cir. 2009). Since the Court has already found that Plaintiff’s only federal

claim must be dismissed, the Court declines to exercise supplemental jurisdiction

over Plaintiff’s related state law claims.

                                     CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff’s claims are DISMISSED without

prejudice.




                                             CARL J. BARBIER
                                             UNITED STATES DISTRICT JUDGE




                                             3
